This suit was brought by appellees against appellants to recover upon certain promissory notes executed by defendants in part payment of the purchase money of a barge sold appellants by appellees, and to foreclose a lien upon said barge given to secure the payment of said notes Upon the trial in the court below judgment was rendered in favor of plaintiffs for $1,859.82, with interest from November 20, 1914, the amount due upon said notes, and for foreclosure of the lien. The judgment further provided that "by agreement of parties" the issuance of an order of sale should be stayed for four months. This judgment was rendered on November 10, 1914. No motion for new trial was filed by appellants.
On April 30, 1915, appellants sued out a writ of error and filed a supersedeas bond. The appellees filed waiver of service of citation and accepted service on petition for writ of error on May 11, 1915. The record was filed in this court by appellants on August 6, 1915. No briefs have been filed by appellants. The cause was set for submission in this court on March 23, 1916, and appellees prior thereto filed a motion suggesting delay and asking that the judgment of the court below be affirmed, with 10 per cent. damages for delay.
There is no statement, and the record contains no assignments of error. The judgment conforms to the petition, and there is nothing in the record that shows any error in the proceedings. We think, from the facts stated, it appears conclusively that the appeal was taken for delay, and appellee is entitled under article 1629, Vernon's Sayles' Statutes, to have the judgment affirmed, with 10 per cent. damages. Grier v. Powell, 14 Tex. 321; Marx v. Brown, 42 Tex. 111; Granberry v. Mussman, 90 S.W. 533. It is ordered that the judgment of the court below be affirmed, with 10 per cent. damages.
Affirmed, with damages.